                        Case 1:19-mj-05190-UA Document 4 Filed 05/30/19 Page 1 of 1

DOCKET No. 19 MAG 5190                                           DEFENDANT_B_ry~a~n~P~i_v=n1~·c=k_ _ _ _ _ _ _ _ _ _ __
                   ------------
AUSA Thomas Wright                                               DEF.' S COUNSEL -"'-P~h~il....
                                                                                            ip'--W.,__,_,.e..,in..,,,s=te""in=--~~-----
                                                                 0   RETAINED   lZJ FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
• ________ INTERPRETER NEEDED
                                                                            0 DEFENDANT WAIVES PRETRIAL REPORT
lZI Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                   DATE OF ARREST ~5~!2~9~LJ~9~---              •   VOL. SURR.
                                                                      TIME OF ARREST ~S~·3~0~n=ru~---              •   oNWRIT
D Other:    ----------------                                          TIME OF PRESENTMENT 5·35 pm


                                                        BAIL DISPOSITION                   ffl      1~5~0              SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREJUDICE
0 DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE     ---------
•   DEF. RELEASED ON OWN RECOGNIZANCE
lZI $ 500 000     PRB lZI 2    FRP
lZI SECURED BY$ _ _ _ _ _ _ CASH/PROPERTY:                        arents' residence
1ZJ TRAVEL RESTRICTED TO SDNY/EDNY/DNJ                          --><==""----"-===------~-------.1+-----1--1---
•   TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF P
1ZJ SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
lZI PRETRIAL SUPERVISION: 0 REGULAR O STRICT 1ZJ AS DIRECTED BY PRETRIAL SERVICES
1ZJ DRUG TESTING/TREATMT AS DIRECTED BY PTS 1ZJ MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
lZI HOME INCARCERATION • HOME DETENTION O CURFEW O ELECTRONIC MONITORING 1ZJ GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0   DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]
1ZJ DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
                                                                 0   DEF. TO CONTINUE OR START EDUCATION PROGRAM
                                                                                                           n,   "f"1l .•~
1ZJ DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:              __,__ _
                                                                                                           L_l \J :f,.9   ~i~:   ~

- - - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Defendant not to access the Internet or possess Internet-capable devices. Defendant not permitted to use computer.
Defendant to reside at his parents' residence in NJ. Defendant to have no contact with alleged victims or witnesses
(including 11 year old found in his apartment or his partner). Defendant to have no contact with minors. Defendant not to
receive, possess, or distribute child pornography, including but not limited to images or videos depicting minors in the
nude and/or minors engaged in sexually explicit acts or positions. Defendant not to frequent or loiter in areas where
children congregate. Defendant's mother to serve as third party custodian. Defendants' parents to password protect all
Internet-accessible devices and certify as such to PTS.

0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE D.J. ON _ _ _ _ __
• DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                       0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                            0 CONTROL DATE FOR REMOVAL: _ _ _ _ __

PRELIMINARY HEARING DATE: ~
                          7/1/19
                             ~~---


DATE:     5/30/20] 9

~      (onginal) - COURT FILE   PINK - U.S. ATTORNEY'S OFFICE                                       QREfil - PRETRIAL SERVICES AGENCY
Rev'd 2016
